PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CAROLINA POWER AND LIGHT               
COMPANY,
                Plaintiff-Appellant,
                 v.                             No. 04-1604

DYNEGY MARKETING AND TRADE,
             Defendant-Appellee.
                                       
CAROLINA POWER AND LIGHT               
COMPANY,
                Plaintiff-Appellant,
                 v.                             No. 04-2197

DYNEGY MARKETING AND TRADE,
             Defendant-Appellee.
                                       
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                (CA-02-600-BO(3); CA-02-600-BO)

                      Argued: May 25, 2005

                      Decided: July 20, 2005

Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.



Dismissed and remanded by published opinion. Judge Niemeyer
wrote the opinion, in which Judge Wilkinson joined. Judge Wilkinson
wrote a separate concurring opinion. Judge Widener wrote a separate
opinion concurring in the judgment and dissenting.
2              CAROLINA POWER v. DYNEGY MARKETING
                             COUNSEL

ARGUED: Robert Allen Long, Jr., COVINGTON & BURLING,
Washington, D.C., for Appellant. Randall Maitland Roden, THAR-
RINGTON, SMITH, L.L.P., Raleigh, North Carolina, for Appellee.
ON BRIEF: Mark A. Ash, J. Mitchell Armbruster, SMITH, ANDER-
SON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, L.L.P.,
Raleigh, North Carolina; Emily J. Henn, COVINGTON & BURL-
ING, Washington, D.C., for Appellant. Daniel W. Clark, Kristopher
B. Gardner, THARRINGTON, SMITH, L.L.P., Raleigh, North Caro-
lina, for Appellee.


                             OPINION

NIEMEYER, Circuit Judge:

   We consider here the scope of the general rule that an unresolved
claim for attorneys fees does not prevent a judgment on the underly-
ing claims from being a final decision under 28 U.S.C. § 1291. See
Budinich v. Becton Dickinson & Co., 486 U.S. 196, 202 (1988).

   In an order dated April 6, 2004, the district court entered a "judg-
ment" in which it determined that Carolina Power and Light Com-
pany ("CP&L") had breached a contract to purchase coal from
Dynegy Marketing and Trade ("Dynegy") and awarded roughly $10
million in damages to Dynegy under the contract’s liquidated dam-
ages provision. The April 6 "judgment" left unresolved, and reserved
for "a later date," Dynegy’s claim for damages under the contract’s
"legal costs" provision, under which the nonbreaching party was enti-
tled to "reasonable out-of-pocket expenses incurred by it including
legal fees, by reason of the enforcement and protection of its rights
under [the contract]."

   Treating the April 6 "judgment" as final and appealable, CP&L
filed a notice of appeal on May 7, 2004, 31 days after the entry of the
"judgment," in which it challenged the district court’s $10 million
award to Dynegy. Dynegy filed a motion to dismiss CP&L’s appeal
as untimely. See Fed. R. App. P. 4(a)(1)(A) (providing that an appeal
               CAROLINA POWER v. DYNEGY MARKETING                     3
must be filed within 30 days after judgment). CP&L’s first response
was to file on June 10 a motion for an extension of time to appeal
under Rule 58(c), which the district court denied on September 10,
2004. CP&L then took the position that the April 6 "judgment" was
not final and appealable and that its appeal was premature. It now
urges us "to stay" its appeal from that order, pending the district
court’s resolution of the "legal costs" claim. It filed a second appeal
from the district court’s September 10 order denying its motion for an
extension of the time to appeal.

   We conclude that the April 6 "judgment" was not a final decision
under 28 U.S.C. § 1291, triggering the 30-day time limit for filing an
appeal under Federal Rule of Appellate Procedure 4(a). Specifically,
we hold that a claim for legal costs based on a contractual provision
that is not limited to expenses incurred during the underlying litiga-
tion is an element of damages to be proved at trial under the substan-
tive law governing the action, see Fed. R. Civ. P. 54(d)(2), 58(c), and
that a judgment that leaves open such a claim is not final and appeal-
able. Accordingly, we dismiss CP&L’s appeal from the April 6 order
as interlocutory and remand for further proceedings. We also dismiss
CP&L’s appeal from the September 10 order as moot.

                                   I

   CP&L and Dynegy entered into a contract dated August 22, 2001,
under which CP&L agreed to purchase specific amounts of coal from
Dynegy at predetermined prices. When Dynegy’s financial rating
declined in early 2002 and Dynegy failed to provide credit enhance-
ments under the contract, CP&L declared Dynegy’s financial condi-
tion to be a default event under the contract and declined thereafter
to accept coal shipments from Dynegy. CP&L then commenced this
action against Dynegy in North Carolina state court for a declaratory
judgment that it had a right to terminate the contract. Dynegy
removed the case to federal court under diversity jurisdiction and filed
a counterclaim against CP&L for breach of contract and violation of
North Carolina’s Unfair Trade Practices Act.

   The case proceeded to a bench trial, and after the close of CP&L’s
evidence, the district court granted Dynegy’s Rule 52(c) motion, find-
ing that CP&L was not entitled to terminate the contract early and
4               CAROLINA POWER v. DYNEGY MARKETING
therefore had breached the contract in refusing to accept coal ship-
ments from Dynegy. Dynegy then presented its evidence on damages,
requesting an award of damages under two of the contract’s remedial
provisions. The first provision, which applied to the period of time
after the nondefaulting party terminated the contract due to the other
party’s default, required CP&L to pay Dynegy’s net losses and costs
resulting from the termination of the contract. The second provision,
which applied to the period of time before the nondefaulting party ter-
minated the contract, entitled Dynegy to recover (1) "an amount equal
to the positive difference, if any, obtained by subtracting the [market]
[p]rice from the [contract] [p]rice"; (2) "reasonable additional trans-
portation costs incurred by [the] [s]eller due to [the default]"; and (3)
"[legal] [c]osts incurred by [the] [s]eller." The contract defined "legal
costs" as "the reasonable out-of-pocket expenses incurred by [a
party], including legal fees, by reason of the enforcement and protec-
tion of its rights under [the contract]."

   After the presentation of evidence, the district court rendered a
Memorandum Opinion, in which it ruled in favor of Dynegy on its
breach of contract claim, awarding Dynegy $9,995,730, and in favor
of CP&L on Dynegy’s unfair trade practices claim. The court also
deferred ruling on Dynegy’s claim for "legal costs," directing the par-
ties to submit briefs on that issue and explaining that it would issue
a ruling on that claim "at a later date." Treating Dynegy’s claim for
"legal costs" as a collateral issue, the court entered judgment in favor
of Dynegy on April 6, 2004, in the amount of $9,995,730.

   On May 7, 2004, 31 days after entry of the April 6 "judgment,"
CP&L filed a notice of appeal "from the Judgment entered in this
action on the 6th day of April, 2004." Shortly thereafter, CP&L also
filed a motion to stay execution on the judgment, together with a
supersedeas bond, which the district court granted.

   Dynegy has filed a motion in this court to dismiss CP&L’s appeal,
asserting that the appeal was untimely filed under Federal Rule of
Appellate Procedure 4(a)(1)(A) (providing that an appeal must be
filed within 30 days of the judgment of the district court). Although
CP&L had, up until Dynegy filed its motion, taken the position that
the April 6 "judgment" was final, it reassessed its legal position and
now argues that the district court’s April 6 order was not, after all, a
                CAROLINA POWER v. DYNEGY MARKETING                     5
final, appealable judgment. Because the 30-day period for filing a
notice of appeal does not run until the entry of a final judgment,
CP&L contends that its time limit for appealing the district court’s
judgment did not start running on April 6. It asserts that because the
district court has yet to resolve the request for legal costs, the 30-day
time limit still has not commenced. CP&L has requested that we stay
its appeal from the April 6 order until the district court resolves
Dynegy’s claim for legal costs under the contract.

   Thus, under neither party’s theory would we reach the merits of
CP&L’s appeal at this time. Dynegy urges that we dismiss CP&L’s
appeal with prejudice because it was untimely; and CP&L urges, in
essence, that we dismiss the appeal (or stay it) as interlocutory.

                                   II

    In urging dismissal of CP&L’s appeal with prejudice, Dynegy con-
tends that its claim for "legal costs" is collateral to, and not part of,
the merits of its breach of contract claim and that, under Budinich v.
Becton Dickinson & Co., 486 U.S. 196 (1988), the unresolved attor-
neys fees issue did not prevent the April 6 judgment from being final
on April 6, 2004. In Budinich, the Supreme Court considered whether
a district court’s decision on the merits of an employment compensa-
tion claim was final under 28 U.S.C. § 1291 notwithstanding an unre-
solved motion for attorneys fees. See 486 U.S. at 199. Finding the
decision to be final, the Court explained that "[a]s a general matter,
. . . a claim for attorney’s fees is not part of the merits of the action
to which the fees pertain" because "[s]uch an award does not remedy
the injury giving rise to the action." Id. at 200.

   CP&L contends that Budinich does not control here because
Dynegy’s claim for legal costs differs in significant respects from the
claim for attorneys fees made in Budinich. CP&L points out that
Dynegy requested legal costs pursuant to a contractual provision,
whereas the plaintiff in Budinich requested attorneys fees based on a
state statute. See 486 U.S. at 197. In addition, CP&L notes that the
fee-shifting statute in Budinich applied only to attorneys fees incurred
by the prevailing party in connection with an underlying action. See
id. In contrast, CP&L argues, the legal costs provision in the contract
on which Dynegy rests its claim is not premised on prevailing in an
6               CAROLINA POWER v. DYNEGY MARKETING
underlying action. These differences, CP&L contends, make
Dynegy’s unresolved claim for legal costs in this case an integral part
of the claim on the merits that must be resolved before appeal is
taken.

   We are thus presented with the issue of whether the April 6 "judg-
ment," in which the district court deferred its ruling on Dynegy’s
claim for "legal costs," was a final decision under 28 U.S.C. § 1291
that was appealable under Federal Rule of Appellate Procedure 4(a).
At bottom, this issue relates to our jurisdiction.

   Section 1291 of Title 28 of the United States Code provides that
"[t]he courts of appeals . . . shall have jurisdiction of appeals from all
final decisions of the district courts of the United States." The label
that a district court attaches to an order it issues does not control the
question of whether the order is a final decision. See, e.g., Exchange
Nat’l Bank v. Daniels, 763 F.2d 286, 292 (7th Cir. 1985); Page v.
Preisser, 585 F.2d 336, 338 (8th Cir. 1978). Rather, to determine
whether a district court’s order is a final decision we must determine
whether it is a decision that "ends the litigation on the merits and
leaves nothing for the court to do but execute the judgment." Catlin
v. United States, 324 U.S. 229, 233 (1945). Thus, a judgment on lia-
bility that does not fix damages is not a final judgment because the
assessment of damages is part of the merits of the claim that must be
determined. See Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742
(1976); Republic Natural Gas Co. v. Oklahoma, 334 U.S. 62, 68
(1948). But an unresolved motion to assess attorneys fees as costs to
the prevailing party generally does not prevent a judgment on the
merits from being final because it does not call into question a deci-
sion on the merits. See Fed. R. Civ. P. 58(c); Budinich, 486 U.S. at
202-03.

   After Budinich was decided, Congress enacted § 315 of the Judicial
Improvements Act of 1990, which explicitly authorized the Supreme
Court — if there was any doubt that the Court had the authority —
to define by rule "when a ruling of a district court is final for the pur-
poses of appeal under section 1291." Pub. L. No. 101-650, § 315, 104
Stat. 5089, 5115 (codified at 28 U.S.C. § 2072(c)); see also Federal
Courts Administration Act of 1992, Pub. L. No. 102-572, § 101, 106
Stat. 4506, 4506 (codified at 28 U.S.C. § 1292(e)) (giving the
                CAROLINA POWER v. DYNEGY MARKETING                       7
Supreme Court the authority to "provide for . . . appeal[s] of . . . inter-
locutory decision[s]"). Shortly thereafter, the Supreme Court exer-
cised its rule-making authority with the adoption, in 1993, of
amendments to Rules 54 and 58 that clarified Budinich. The amend-
ment to Rule 54 provides that "[c]laims for attorneys’ fees and related
nontaxable expenses shall be made by motion unless the substantive
law governing the action provides for the recovery of such fees as an
element of damages to be proved at trial." Fed. R. Civ. P. 54(d)(2)
(emphasis added). The rule thus creates a division in the handling of
attorneys fees claims between claims that are not part of the underly-
ing substantive claim, which must be made by motion, and claims that
are an element of damages, which presumably must be made by com-
plaint. As an example of a claim falling in the latter category, the
Advisory Committee Notes cite a claim for attorneys fees based on
the "terms of a contract." Fed. R. Civ. P. 54 advisory committee’s
note to 1993 amendments.

   Rule 58(c) which incorporates the Rule 54 amendment, addresses
how claims for attorneys fees affect the entry of judgment. It provides
that the "[e]ntry of judgment may not be delayed, nor the time for
appeal extended, in order to tax costs or award fees, except" that
"[w]hen a timely motion for attorney fees is made under Rule
54(d)(2), the court may act before a notice of appeal has been filed
and has become effective to order that the motion [delay the time for
appeal]." Fed. R. Civ. P. 58(c) (emphasis added). Thus, Rule 58
creates flexibility in entering a final judgment by authorizing a district
court to treat a motion for attorneys fees either as a Rule 59 motion
that delays the finality of judgment for appellate purposes or as a col-
lateral matter to be disposed of after judgment. See Fed. R. Civ. P. 58
advisory committee’s note to 1993 amendments. But that flexibility
is provided only when an attorneys fees claim is made by motion —
that is, when the claim is not part of the underlying substantive claim
— and not when it is claimed through the complaint as an element of
damages. Correspondingly, an unresolved claim for substantive attor-
neys fees under the complaint does prevent the entry of judgment.
Because the flexibility granted by Rule 58 to treat a motion for attor-
neys fees as either collateral to the judgment or part of it does not
apply when "the substantive law governing the action provides for the
recovery of such fees as an element of damages to be proved at trial,"
Fed. R. Civ. P. 54(d)(2)(A), such claims must be regarded as part of
8               CAROLINA POWER v. DYNEGY MARKETING
the merits of the judgment. We thus conclude that a district court
decision that leaves unresolved a claim for attorneys fees that are
sought as an element of damages under the substantive law is not a
final decision within the meaning of 28 U.S.C. § 1291.

   In the case before us, the substantive law governing the action —
the contract between the parties — clearly provides "for the recovery
of [legal costs] as an element of damages to be proved at trial." Fed.
R. Civ. P. 54(d)(2)(A). First, the provision for legal costs falls under
§ 9.3 of the parties’ contract, which instructs that "[t]he remedies set
forth in this Section . . . shall be a Party’s exclusive monetary dam-
ages for the other Party’s failure to deliver or accept the quantities of
Coal required by [the contract] prior to the Non-Defaulting Party’s
early termination due to an Event of Default." (Emphasis added). Sec-
ond, legal costs are recoverable as a remedy for the buyer’s failure "to
accept all or any part of the quantity of Coal to be delivered under
[the contract]." As such, the condition precedent to recovering legal
costs is a breach of contract by the buyer, not the successful litigation
of a claim by the seller. Just as the seller must prove a breach by the
buyer to recover the difference between the contract price and the
market price or transportation costs, so too must it prove such a
breach to recover its legal costs. And, just as the difference between
the contract price and the market price and the costs of transportation
function as elements of damages, so too do legal costs. Third, unlike
a right to nonsubstantive attorneys fees that are collateral to the merits
of an action, which does not accrue until the litigation is actually
brought, the seller’s right to legal costs under the contract between the
parties in this case arises as soon as the buyer rejects a delivery of
coal.

   In short, we conclude that Dynegy’s claim for legal costs is a sub-
stantive claim in that it is based on a contract that provides for the
recovery of fees as an element of damages to be proved at trial. See
Fed. R. Civ. P. 54(d)(2)(A), 58(c). Thus, a judgment that leaves open
such a claim for fees is not final under 28 U.S.C. § 1291, and there-
fore not appealable under Federal Rule of Appellate Procedure 4(a).

                                   III

   Although we rely on Rules 54 and 58, as amended in 1993, to
inform our understanding of 28 U.S.C. § 1291, application of
                CAROLINA POWER v. DYNEGY MARKETING                      9
Budinich, which was decided before those amendments, likewise
leads us to conclude that the unresolved issue of the legal costs claim
in this case prevented the April 6 order from being a final judgment.
Unlike the circumstances in Budinich, where the attorneys fees award
depended on whether the claimant was a prevailing party in an under-
lying cause of action, the attorneys fees here would be awarded as
part of the damages for Dynegy’s breach of contract claim. The reso-
lution of such a claim is not collateral to the action, but part of it to
be resolved under the substantive law governing the outcome of the
action.

   The fee-shifting statute in Budinich provided that attorneys fees
shall be awarded "‘in favor of the winning party, to be taxed as part
of the costs of the action.’" 486 U.S. at 197 (quoting Colo. Rev. Stat.
§ 8-4-114 (repealed 2003)). In contrast, the contract here authorizes
an award of "legal costs" to the seller if the buyer "fails to accept all
or any part of the quantity of Coal to be delivered" and to the buyer
if the seller "fails to deliver all or any part of the quantity of Coal to
be delivered hereunder." Thus, when the district court eventually
addresses Dynegy’s request for legal costs, the court will have to
determine whether CP&L failed to accept coal that it was required to
purchase, not whether CP&L prevailed in its breach of contract claim.

   The difference is important because claims, such as the one
brought in Budinich, that are based on prevailing in underlying litiga-
tion will never involve "stand-alone" claims for attorneys fees. A
"stand-alone" claim for attorneys fees is one that can be brought as
an independent claim, such as, for example, a claim brought by an
attorney to recover fees from a former client pursuant to a retainer
agreement. When a stand-alone claim for attorneys fees remains unre-
solved, a district court decision is not final for purposes of appeal. For
example, if an attorney were to bring suit to recover fees owed to him
by a client, we certainly would not say that the district court decision
was final before the court determined the amount of fees to which the
attorney was entitled. See, e.g., Liberty Mut. Ins. Co., 426 U.S. at 742;
Republic Natural Gas Co., 334 U.S. at 68. When the governing law
authorizes attorneys fees on some basis other than prevailing-party
status, a claim for attorneys fees need not be linked to underlying liti-
gation and therefore might be a stand-alone claim. In turn, the possi-
10              CAROLINA POWER v. DYNEGY MARKETING
bility that an unresolved claim will amount to a stand-alone claim for
attorneys fees precludes the entry of a final decision.

   Although Dynegy’s claim for legal costs in this case, when fleshed
out during litigation, will probably include costs incurred mostly in
connection with this litigation, the authorizing contractual provision
is nonetheless broader and leaves room for Dynegy to seek reimburse-
ment for legal costs incurred at any time that CP&L rejected a ship-
ment of coal. In other words, the claim could include what would
amount to a stand-alone claim for attorneys fees. And, just as an attor-
neys claim seeking to recover past-due fees from a client would not
be ripe for appeal until the district court determined whether the attor-
ney was entitled to the fees, so too would Dynegy’s claim not be
finally determined until the district court addressed the claim for legal
costs.

   Moreover, the practical justification for treating a claim for attor-
neys fees as a collateral issue does not hold when the authorization
for such fees is based on something other than prevailing-party status
in the underlying litigation. When the law authorizes a fee award as
part of the costs of the prevailing party, delaying the award of such
fees until after appeal makes sense because the district court’s assess-
ment of which party prevailed might change depending on the out-
come of the appeal. See White v. New Hampshire Dep’t of
Employment Security, 455 U.S. 445, 451-52 (1982) (noting that when
a statute provides for attorneys fees only to a prevailing party, "the
court’s decision of entitlement to fees will . . . require an inquiry sepa-
rate from the decision on the merits — an inquiry that cannot even
commence until one party has ‘prevailed’"). In contrast, when the
controlling statute or contract provides for attorneys fees on some
basis other than prevailing-party status in the underlying litigation, the
outcome of any appeal should not affect the district court’s fee deter-
mination.

   In addition, when a claim for attorneys fees is based on something
other than prevailing-party status in the underlying litigation, the fac-
tual findings necessary to dispose of the claim might affect the district
court’s assessment of other parts of the parties’ claims, thus making
it desirable to delay appeal until those findings are made. Here, for
example, legal costs are available only if the buyer failed to accept
               CAROLINA POWER v. DYNEGY MARKETING                    11
coal "prior to the Non-Defaulting Party’s early termination due to an
Event of Default." When the district court assesses legal costs, it will
have to determine the date of termination, which, in turn, might affect
the court’s earlier assessment of damages "resulting from the termina-
tion of [the contract]."

   Finally, we note that the Budinich Court recognized that treating a
claim for attorneys fees as a collateral issue makes sense only when
the fees are sought as costs for prosecuting an underlying litigation.
Thus, the Supreme Court held that "a claim for attorney’s fees is not
part of the merits of the action to which the fees pertain." 486 U.S.
at 200 (emphasis added); see also Gleason v. Norwest Mortgage, Inc.,
243 F.3d 130, 137-38 (3d Cir. 2001) (distinguishing between contrac-
tual attorneys fees based on prevailing in litigation from those based
on some other grounds, and classifying the former as collateral, and
the latter as substantive); Deus v. Allstate Ins. Co., 15 F.3d 506, 520-
23 (5th Cir. 1994) (holding that a claim for attorneys fees under an
attorney retainer contract was not collateral because it was brought as
a separate claim and the claimant’s rights "[were] not contingent on
the outcome of the litigation").

   Dynegy argues that, by defining "legal costs" as "the reasonable
out-of-pocket expenses incurred . . . , including legal fees, by reason
of the enforcement and protection of . . . rights under [the contract],"
the contract effectively limits awards of legal costs to the prevailing
party. According to Dynegy, "the use of the term ‘rights’ limits recov-
ery to circumstances where the Party is vindicated, i.e. it has ‘rights’
that are properly enforceable under the circumstances." Although
Dynegy may have a point insofar as a party will be able to satisfy the
condition precedent to recovering legal costs — that is, that the other
party failed either to deliver or to accept coal — in exactly the cir-
cumstances in which the claimant can also "prevail" in a breach of
contract claim, that coincidence does not mean that Dynegy’s claim
is based on being a prevailing party. Rather, Dynegy’s claim is based
on CP&L’s failure to accept coal, an issue that goes directly to the
merits of the case. By definition, therefore, the claim for such legal
costs is not collateral, but substantive, in that it depends on the sub-
stantive law controlling the action.

   At bottom, when a contract provides for an award of attorneys fees
or legal costs, not as costs to the prevailing party, but as an element
12              CAROLINA POWER v. DYNEGY MARKETING
of damages, the grant or denial of such an award is a substantive issue
that must be addressed before appeal is taken. This distinction was not
only the basis of decision in Budinich but also the essence of the 1993
amendments to Rules 54 and 58.
   We recognize that the desirability of maintaining a brighter-line
jurisdictional rule than we have articulated has led more than one of
our sister circuits to treat contractual awards of attorneys fees as col-
lateral, without considering whether the contract at issue provided
such awards as an element of damages or as costs to the prevailing
party. See, e.g., U.S. ex rel. Familian Northwest, Inc. v. RG&B Con-
tractors, Inc., 21 F.3d 952, 955 (9th Cir. 1994) (finding that the "need
for a bright-line rule" justifies treating contractual attorneys fees as
collateral); First Nationwide Bank v. Summer House Joint Venture,
902 F.2d 1197, 1199 (5th Cir. 1990) (adopting a "bright line" rule that
attorneys fees sought under a contract are collateral). But see, e.g.,
Brandon, Jones, Sandall, Zeide, Kohn, Chalal & Musso, P.A. v. Med-
partners, Inc., 312 F.3d 1349, 1355 (11th Cir. 2002) (holding that "a
request for attorneys’ fees pursuant to a contractual clause" is sub-
stantive and must be resolved before a judgment becomes final); Jus-
tine Realty Co. v. Am. Nat’l Can Co., 945 F.2d 1044, 1048-49 (8th
Cir. 1991) (holding that, when a party seeks to recover attorneys fees
as "a portion of the contractual benefits in issue," the judgment is not
final before the court resolves the issue of attorneys fees). But what-
ever gains in predictability such a rule would bring would come only
at the cost of an increased number of piecemeal appeals and an ero-
sion of the well-established rule that a judgment is not final until dam-
ages are fixed. See, e.g., Liberty Mutual Ins. Co., 424 U.S. at 742.
                                   IV
   For the foregoing reasons, we deny Dynegy’s motion to dismiss
CP&L’s appeal from the April 6 order with prejudice on the ground
that it was untimely filed because the time for taking an appeal never
began. For the same reason, however, we do not reach the merits of
that appeal. Rather, we dismiss it as interlocutory and remand for fur-
ther proceedings. We similarly dismiss CP&L’s appeal from the dis-
trict court’s September 10 order because it is mooted by our
disposition of the primary appeal.
                                        DISMISSED AND REMANDED
                CAROLINA POWER v. DYNEGY MARKETING                     13
WILKINSON, Circuit Judge, concurring:

   I am pleased to concur in Judge Niemeyer’s fine opinion. In this
case, the contract is perfectly clear that the attorneys’ fees are a part
of damages, as the majority opinion well illustrates. See ante at 8. The
attorneys’ fees provision is in the remedies section of the contract,
and it is not tied to the outcome of litigation. Rather, CP&L must pay
the fees if CP&L breaches the contract by failing to accept the speci-
fied amounts of coal. Indeed, the fee provision is simply the third of
three damages provisions; it is adjacent to both the damages provision
for a possible change in market price and the damages provision for
additional transportation costs. As such, the attorneys’ fees are part of
the total damage award, and the trial judge must determine that
amount before the decision is final pursuant to 28 U.S.C. § 1291.

   Many cases, by contrast, will not be this clear. Rather, the contrac-
tual language will often be ambiguous as to whether attorneys’ fees
are remedial, i.e., an element of damages, or, instead, are to be
awarded to a prevailing party as costs of the underlying action. Fur-
ther, the language may also suggest that the attorneys’ fees are a
hybrid of both damages and costs. In these cases, the attorneys’ fees
claim is collateral, and a party can immediately appeal before the trial
court decides that claim.1

   This approach balances the two competing concerns of the case.
First, in those cases, like this one, in which attorneys’ fees are clearly
remedial, an appeal should not be allowed until all the factual findings
are made, including a determination regarding the attorneys’ fees pro-
vision. The concern of piecemeal litigation that § 1291 was designed
to prevent is most relevant when the attorneys’ fees are obviously part
and parcel of a remedy for damages. Second, in ambiguous or hybrid
cases, an appeal should be immediately allowed. In these cases, the
reasons underlying the Budinich rule predominate. See Budinich v.
Becton Dickinson & Co., 486 U.S. 196, 202-03 (1988). That is, the
danger remains that the district court’s resolution of the attorneys’
  1
   Similarly, contractual provisions that are ambiguous or hybrid also fit
within Rule 54(d)(2)(A) of the Federal Rules of Civil Procedure because
they do not clearly provide for the recovery of the fees as an element of
damages so that the attorneys’ fees claim should be made by motion.
14               CAROLINA POWER v. DYNEGY MARKETING
fees claim will go for naught if the appellate court finds that a differ-
ent party should prevail.2 Further, when the attorneys’ fees provision
contains any ambiguity or is a hybrid, the importance of having a
bright-line jurisdictional rule increases because the level of uncer-
tainty has correspondingly increased. After all, "[t]he time of appeala-
bility, having jurisdictional consequences, should above all be clear."
Id. at 202.

   This need for clarity commends the holdings of our sister circuits
— that contractual attorneys’ fees provisions are always collateral —
in cases where the nature of a contractual attorneys’ fees provision
admits of any doubt. See, e.g., United States ex rel. Familian North-
west, Inc. v. RG & B Contractors, Inc., 21 F.3d 952, 954-55 (9th Cir.
1994) (holding that attorneys’ fees are always collateral for the pur-
poses of appealability); Continental Bank, N.A. v. Everett, 964 F.2d
701, 702-03 (7th Cir. 1992) (same); First Nationwide Bank v. Summer
House Joint Venture, 902 F.2d 1197, 1199-1200 (5th Cir. 1990)
(same). Unfortunately, unlike statutes, contracts have infinite variety
and apply only to the parties to the contract; they are not as suscepti-
ble to an inviolable bright-line rule as statutes are. Nevertheless, to
ensure clarity for future litigants, it is possible to set forth a rule for
the inevitable cases involving ambiguous or hybrid contractual provi-
sions. In such cases, and indeed in all cases, any fee claim tied to the
costs of the underlying litigation in a contractual dispute should be
regarded as collateral.
   2
     My brother Widener indicates some displeasure with the unanimous
Budinich decision, but, as inferior federal judges, we are hardly free to
disregard it. Further, contrary to my good colleague’s protestations,
never allowing an immediate appeal could actually lead to wasteful liti-
gation, depending on the nature of the contractual provision. If an appel-
late court reverses the district court’s determination as to who prevailed,
the district court’s attorneys’ fees determination becomes unnecessary (if
the contractual provision provided for fee shifting in only one direction)
or will have to be repeated (if the contractual provision provided for fee
shifting in either direction). Even if the appellate court finds that the pre-
vailing party at the district court level should have only partially pre-
vailed, that may also necessitate reconsideration of any fee award. In
sum, Judge Widener and I could not agree more on the desirability of
limiting litigation, but the hope that a never-collateral view of contractual
fee provisions will actually achieve that goal seems to me illusory.
               CAROLINA POWER v. DYNEGY MARKETING                    15
WIDENER, Circuit Judge, concurring and dissenting:

  I concur in the result. With respect, however, I do not agree with
a part of the reasoning of either of the other opinions.

   I think the correct rule is stated in Brandon, Jones, Sandall, Zeide
v. Medpartners, 312 F.3d 1349, 1355 (11th Cir. 2002). The court in
that case stated the rule as follows:

    In this Circuit, a request for attorneys’ fees pursuant to a
    contractual clause is considered a substantive issue; and an
    order that leaves a substantive fees issue pending cannot be
    "final."

  First, both the majority opinion and the other concurring opinion
imply that attorneys’ fees may be a part of the taxable costs of the
case when agreed to by contract. I doubt that such an agreement is
valid absent statutory authority.

   That aside, the reasons given for our decision today are bound to
result in an even greater multiplication of the piecemeal appeals
which have come about since the decision of the Court in Budinich
v. Beckton, Dickson & Co., 486 U.S. 196 (1988). Assuming only the
solvency of the parties, our decision today offers monetary advantage
to one of the parties, as well as to the attorneys, for failure to agree
to, or to decide, the question of attorneys’ fees at the time the merits
of the case are disposed of. Not only one of the parties, but the attor-
neys for both sides will profit by an appeal with its consequent attor-
neys’ fees. Public policy should encourage the ending of litigation,
not its continued existence, in my opinion.